Name: Commission Regulation (EC) No 3/2001 of 3 January 2001 amending Regulation (EC) No 2734/2000 amending Regulation (EEC) No 1627/89 on the buying-in of beef by invitation to tender and derogating from or amending Regulation (EC) No 562/2000 laying down detailed rules for the application of Council Regulation (EC) No 1254/1999 as regards the buying-in of beef
 Type: Regulation
 Subject Matter: trade policy;  animal product;  Europe
 Date Published: nan

 Avis juridique important|32001R0003Commission Regulation (EC) No 3/2001 of 3 January 2001 amending Regulation (EC) No 2734/2000 amending Regulation (EEC) No 1627/89 on the buying-in of beef by invitation to tender and derogating from or amending Regulation (EC) No 562/2000 laying down detailed rules for the application of Council Regulation (EC) No 1254/1999 as regards the buying-in of beef Official Journal L 001 , 04/01/2001 P. 0006 - 0006Commission Regulation (EC) No 3/2001of 3 January 2001amending Regulation (EC) No 2734/2000 amending Regulation (EEC) No 1627/89 on the buying-in of beef by invitation to tender and derogating from or amending Regulation (EC) No 562/2000 laying down detailed rules for the application of Council Regulation (EC) No 1254/1999 as regards the buying-in of beefTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal(1), and in particular Article 47(8) thereof,Whereas:(1) Commission Regulation (EC) No 2734/2000 of 14 December 2000 amending Regulation (EEC) No 1627/89 on the buying-in of beef by invitation to tender and derogating from or amending Regulation (EC) No 562/2000 laying down detailed rules for the application of Council Regulation (EC) No 1254/1999 as regards the buying-in of beef(2) introduces a number of amendments to and derogations from Regulation (EC) No 562/2000(3) to address the exceptional situation on the market resulting from recent events relating to bovine spongiform encephalopathy (BSE).(2) In view of this exceptional market situation and to improve the effectiveness of the intervention measures provided for in Regulation (EC) No 2734/2000, Article 4(2)(g) of Regulation (EC) No 562/2000 should be derogated from as regards the maximum weight of carcases by not setting any weight limit for the second of the invitations to tender referred to in Article 6(1) of Regulation (EC) No 2734/2000, i.e. the first invitation to tender opened in January 2001.(3) Animals belonging to the bovine breeds listed in Annex I to Commission Regulation (EC) No 2342/1999 of 28 October 1999 laying down detailed rules for the application of Council Regulation (EC) No 1254/1999 on the common organisation of the market in beef and veal as regards premium schemes(4), as last amended by Regulation (EC) No 2733/2000(5), are not deemed to belong to meat breeds. These animals should not be subject to Article 7 of Regulation (EC) No 2734/2000 because they do not help to reduce production.(4) Regulation (EC) No 2734/2000 should accordingly be amended.(5) In view of the way the situation is developing, this Regulation should enter into force immediately.(6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 2734/2000 is amended as follows:1. The last sentence of Article 6(1) is replaced by the following:"However, for the first invitation to tender, the maximum weight shall be 430 kg and for the second invitation to tender no limit on the maximum weight of the carcases shall apply."2. In the second subparagraph of Article 7, the following indent is added after the words "To this end":"- the animals shall belong to bovine breeds other than those listed in Annex I to Regulation (EC) No 2342/1999."Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 3 January 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 21.(2) OJ L 316, 15.12.2000, p. 45.(3) OJ L 68, 16.3.2000, p. 22.(4) OJ L 281, 4.11.1999, p. 30.(5) OJ L 316, 15.12.2000, p. 44.